 1
 2
 3
 4
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
                          SOUTHERN DISTRICT OF CALIFORNIA
 9
     FEDERAL TRADE COMMISSION,                          Case No.:   18 cv 1388 LAB
10
11                                     Plaintiff,       Hon. Larry Alan Burns
     v.
12
                                                        [MODIFIED] STIPULATED ORDER
13   TRIANGLE MEDIA CORPORATION,                        FOR PERMANENT INJUNCTION
     JASPER RAIN MARKETING LLC,                         AND MONETARY JUDGMENT AS
14   HARDWIRE INTERACTIVE, INC.,                        TO DEFENDANTS HARDWIRE
15   GLOBAL NORTHERN TRADING                            INTERACTIVE INC., GLOBAL
     LIMITED, BRIAN PHILLIPS, and                       NORTHERN TRADING LIMITED,
16   DEVIN KEER                                         AND DEVIN KEER
17
                                    Defendants.
18
19
           Plaintiff, Federal Trade Commission (“Commission”), filed its Complaint for
20
     Permanent Injunction and Other Equitable Relief in this matter, pursuant to Section 13(b)
21
     of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b), Section 5 of the
22
     Restore Online Shoppers’ Confidence Act (“ROSCA”), 15 U.S.C. § 8404, and Section
23
     918(c) of the Electronic Fund Transfer Act (“EFTA”), 15 U.S.C. § 1693o(c). The
24
     Commission and Defendants Hardwire Interactive Inc., Global Northern Trading
25   Limited, and Devin Keer stipulate to the entry of this Stipulated Order for Permanent
26   ///
27                                                  1
28                                                                         STIPULATED ORDER FOR
                                                PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   Injunction and Monetary Judgment (“Order”) to resolve all matters in dispute in this
 2   action between them.
 3         THEREFORE, IT IS ORDERED as follows:
 4                                           FINDINGS
 5         A.     This Court has jurisdiction over this matter.
 6         B.     The Complaint alleges that Stipulating Defendants participated in deceptive
 7   and unfair acts or practices in violation of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a),
 8   Section 4 of the ROSCA, 15 U.S.C. § 8403, and Section 907(a) of the EFTA, 15 U.S.C.
 9   § 1693e(a), and Section 1005.10(b) of Regulation E, 12 C.F.R. § 1005.10(b), in the
10   marketing and sale online of skin care products, electronic cigarettes, and supplements.

11         C.     Stipulating Defendants neither admit nor deny any of the allegations in the
     Complaint, except as specifically stated in this Order. Only for purposes of this action,
12
     the Stipulating Defendants admit the facts necessary to establish jurisdiction.
13
           D.     Stipulating Defendants waive any claim they may have under the Equal
14
     Access to Justice Act, 28 U.S.C. § 2412, concerning the prosecution of this action
15
     through the date of this Order, and agree to bear their own costs and attorney fees.
16
           E.     Stipulating Defendants waive all rights to appeal or otherwise challenge or
17
     contest the validity of this Order.
18
                                           DEFINITIONS
19
           For purposes of this Order, the following definitions apply:
20         A.     “Billing Information” means any data that enables any person to access a
21   customer's account, such as a credit card, checking, savings, share or similar account,
22   utility bill, mortgage loan account, or debit card.
23         B.     “Charge,” “Charged,” or “Charging,” means any attempt to collect
24   money or other consideration from a consumer, including but not limited to causing
25   Billing Information to be submitted for payment, including against a consumer’s credit
26   card, debit card, bank account, telephone bill, or other account.
27                                                 2
28                                                                         STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                       18 cv 1388 LAB
 1         C.     “Clear(ly) and Conspicuous(ly)” means that a required disclosure is
 2   difficult to miss (i.e., easily noticeable) and easily understandable by ordinary consumers,
 3   including in all of the following ways:
 4                1.       In any communication that is solely visual or solely audible, the
 5   disclosure must be made through the same means through which the communication is
 6   presented. In any communication made through both visual and audible means, such as a
 7   television advertisement, the disclosure must be presented simultaneously in both the
 8   visual and audible portions of the communication even if the representation requiring the
 9   disclosure is made in only one means;
10                2.       A visual disclosure, by its size, contrast, location, the length of time it

11   appears, and other characteristics, must stand out from any accompanying text or other
     visual elements so that it is easily noticed, read, and understood;
12
                  3.       An audible disclosure, including by telephone or streaming video,
13
     must be delivered in a volume, speed, and cadence sufficient for ordinary consumers to
14
     easily hear and understand it;
15
                  4.       In any communication using an interactive electronic medium, such as
16
     the Internet or software, the disclosure must be unavoidable;
17
                  5.       The disclosure must use diction and syntax understandable to ordinary
18
     consumers and must appear in each language in which the representation that requires the
19
     disclosure appears;
20                6.       The disclosure must comply with these requirements in each medium
21   through which it is received, including all electronic devices and face-to-face
22   communications;
23                7.       The disclosure must not be contradicted or mitigated by, or
24   inconsistent with, anything else in the communication; and
25   ///
26   ///
27                                                   3
28                                                                              STIPULATED ORDER FOR
                                                    PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                          18 cv 1388 LAB
 1                8.     When the representation or sales practice targets a specific audience,
 2   such as children, the elderly, or the terminally ill, “ordinary consumers” includes
 3   reasonable members of that group.
 4         D.     “Corporate Defendants” means Triangle Media Corporation, a California
 5   corporation, Jasper Rain Marketing LLC, a California limited liability company, Global
 6   Northern Trading Limited, a Canadian Corporation, and Hardwire Interactive Inc., a
 7   British Virgin Islands company, and by whatever other names they may be known, and
 8   their subsidiaries, affiliates, successors, and assigns, and any fictitious business entities or
 9   business names created or used by these entities, or any of them.
10         E.     “Defendants” means all of the Individual Defendants and the Corporate

11   Defendants, individually, collectively, or in any combination.
           F.     “Individual Defendants” means Brian Phillips and Devin Keer.
12
           G.     “Negative Option Feature” means, in an offer or agreement to sell or
13
     provide any good or service, a provision under which the consumer’s silence or failure to
14
     take affirmative action to reject a good or service or to cancel the agreement is interpreted
15
     by the seller or provider as acceptance or continuing acceptance of the offer.
16
           H.     “Preauthorized Electronic Fund Transfer,” as defined by the Electronic
17
     Fund Transfer Act, 15 U.S.C. § 1693a(10), means an electronic fund transfer authorized
18
     in advance to recur at substantially regular intervals.
19
           I.     “Preliminary Injunction” means the Preliminary Injunction as to
20   Defendants entered on June 25, 2018 (Dkt. #75.)
21         J.     “Receiver” means Thomas W. McNamara of McNamara Smith LLP,
22   appointed as Receiver pursuant to Section XVI. of the Preliminary Injunction and any
23   deputy receivers named by the Receiver.
24         K.     “Stipulating Corporate Defendants” means Hardwire Interactive Inc. and
25   Global Northern Trading Limited by whatever other names they may be known, and their
26   ///
27                                                  4
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1   subsidiaries, affiliates, successors, and assigns, and any fictitious business entities or
 2   business names created or used by these entities, or any of them.
 3         L.      “Stipulating Individual Defendant” means Devin Keer.
 4         M.      “Stipulating Defendants” means the Stipulating Individual Defendant and
 5   all of the Stipulating Corporate Defendants, individually, collectively, or in any
 6   combination.
 7         N.      “Telemarketing” means any plan, program, or campaign which is
 8   conducted to induce the purchase of any product, service, plan, or program by use of one
 9   or more telephones, and which involves a telephone call, whether or not covered by the
10   Telemarketing Sales Rule, 16 C.F.R. Part 310.

11                                              ORDER
                   I.   PROHIBITION AGAINST MISREPRESENTATIONS
12
           IT IS ORDERED that Stipulating Defendants, their officers, agents, employees,
13
     and attorneys, and all other persons in active concert or participation with any of them,
14
     who receive actual notice of this Order, whether acting directly or indirectly, in
15
     connection with promoting or offering for sale any good or service with a Negative
16
     Option Feature, are permanently restrained and enjoined from misrepresenting or
17
     assisting others in misrepresenting, expressly or by implication, any fact material to
18
     consumers concerning any good or service, such as:
19
           A.      Any cost to the consumer to purchase, receive, use, or return the initial good
20   or service;
21         B.      That the consumer will not be Charged for any good or service;
22         C.      That a good or service is offered on a “free,” “trial,” “sample,” “bonus,”
23   “gift,” “no obligation,” “discounted” basis, or words of similar import, denoting or
24   implying the absence of an obligation on the part of the recipient of the offer to
25   affirmatively act in order to avoid Charges, including where a Charge will be assessed
26   ///
27                                                  5
28                                                                            STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1   pursuant to the offer unless the consumer takes affirmative steps to prevent or stop such
 2   a Charge;
 3         D.     That the consumer can obtain a good or service for a processing, service,
 4   shipping, handling, or administrative fee with no further obligation;
 5         E.     The purpose(s) for which the consumer’s Billing Information will be used;
 6         F.     The date by which the consumer will incur any obligation or be Charged
 7   unless the consumer takes an affirmative action on the Negative Option Feature;
 8         G.     That a transaction has been authorized by the consumer;
 9         H.     Any material aspect of the nature or terms of a refund, cancellation,
10   exchange, or repurchase policy for the good or service;

11         I.     Any material restrictions, limitations, or conditions to purchase, receive, or
     use any good or service;
12
           J.     Any material aspect of the performance, efficacy, nature, or central
13
     characteristics of a good or service; or
14
           K.     Any other material fact.
15
     Compliance with this Section is separate from, and in addition to, the disclosures required
16
     by Sections II and III, infra.
17
         II.     REQUIRED DISCLOSURES RELATING TO NEGATIVE OPTION
18
                                                FEATURES
19
           IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
20   Defendants’ officers, agents, employees, and attorneys, and all other persons in active
21   concert or participation with any of them, who receive actual notice of this Order,
22   whether acting directly or indirectly, in connection with promoting or offering for sale
23   any good or service with a Negative Option Feature, are permanently restrained and
24   enjoined from:
25         A.     Representing directly or indirectly, expressly or by implication, that any
26   good or service that includes a Negative Option Feature is being offered on a free, trial,
27                                                 6
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   no obligation, reduced, or discounted basis, without disclosing Clearly and
 2   Conspicuously, and immediately adjacent to, any such representation:
 3                1.     The extent to which the consumer must take affirmative action(s) to
 4   avoid any Charges: a) for the offered good or service, b) of an increased amount after the
 5   trial or promotional period ends, and c) on a recurring basis;
 6                2.     The total cost (or range of costs) the consumer will be Charged and, if
 7   applicable, the frequency of such Charges unless the consumer timely takes steps to
 8   prevent or stop such Charges; and
 9                3.     The deadline(s) (by date or frequency) by which the consumer must
10   affirmatively act in order to stop all recurring Charges.

11         B.     Obtaining Billing Information from a consumer for any transaction
     involving a good or service that includes a Negative Option Feature, without first
12
     disclosing Clearly and Conspicuously, and immediately adjacent to where a consumer
13
     provides Billing Information:
14
                  1.     The extent to which the consumer must take affirmative action(s) to
15
     avoid any Charges: a) for the offered good or service, b) of an increased amount after the
16
     trial or promotional period ends, and c) on a recurring basis;
17
                  2.     The total cost (or range of costs) the consumer will be Charged, the
18
     date the initial Charge will be submitted for payment, and, if applicable, the frequency of
19
     such Charges unless the consumer timely takes affirmative steps to prevent or stop such
20   Charges;
21                3.     The deadline(s) (by date or frequency) by which the consumer must
22   affirmatively act in order to stop all recurring Charges;
23                4.     The name of the seller or provider of the good or service and, if the
24   name of the seller or provider will not appear on billing statements, the billing descriptor
25   that will appear on such statements;
26                5.     A description of the good or service;
27                                                 7
28                                                                          STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1                6.          Any Charge or cost for which the consumer is responsible in
 2   connection with the cancellation of an order or the return of a good;
 3                7.          The simple cancellation mechanism to stop any recurring Charges, as
 4   required by Section IV.
 5         C.     Failing to send the consumer:
 6                1.          Immediately after the consumer’s submission of an online order,
 7   written confirmation of the transaction by email. The email must Clearly and
 8   Conspicuously disclose all the information required by Subsection II.B, and contain a
 9   subject line reading “Order Confirmation” along with the name of the product or service,
10   and no additional information; or

11                2.          Within two (2) days after receipt of the consumer’s order by mail or
     telephone, a written confirmation of the transaction, either by email or first class mail.
12
     The email or letter must Clearly and Conspicuously disclose all the information required
13
     by Subsection II.B. The subject line of the email must Clearly and Conspicuously state
14
     “Order Confirmation” along with the name of the product or service, and nothing else.
15
     The outside of the envelope must Clearly and Conspicuously state “Order Confirmation”
16
     along with the name of the product or service, and no additional information other than
17
     the consumer’s address, the Stipulating Defendant’s return address, and postage.
18
                       III.     OBTAINING EXPRESS INFORMED CONSENT
19
           IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
20   Defendants’ officers, agents, employees, and attorneys, and all other persons in active
21   concert or participation with any of them, who receive actual notice of this Order,
22   whether acting directly or indirectly, in connection with promoting or offering for sale
23   any good or service with a Negative Option Feature, are permanently restrained and
24   enjoined from using, or assisting others in using, Billing Information to obtain payment
25   from a consumer, unless Stipulating Defendants first obtain the express informed consent
26   ///
27                                                     8
28                                                                             STIPULATED ORDER FOR
                                                     PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1   of the consumer to do so. To obtain express informed consent, Stipulating Defendants
 2   must:
 3           A.   For all written offers (including over the Internet or other web-based
 4   applications or services), obtain consent through a check box, signature, or other
 5   substantially similar method, which the consumer must affirmatively select or sign to
 6   accept the Negative Option Feature, and no other portion of the offer. Stipulating
 7   Defendants shall disclose Clearly and Conspicuously, and immediately adjacent to such
 8   check box, signature, or substantially similar method of affirmative consent, only the
 9   following, with no additional information:
10                1.     The extent to which the consumer must take affirmative action(s) to

11   avoid any Charges: a) for the offered good or service, b) of an increased amount after the
     trial or promotional period ends, and c) on a recurring basis;
12
                   2.    The total cost (or range of costs) the consumer will be Charged and, if
13
     applicable, the frequency of such Charges unless the consumer timely takes affirmative
14
     steps to prevent or stop such Charges; and
15
                   3.    The deadline(s) (by date or frequency) by which the consumer must
16
     affirmatively act in order to stop all recurring Charges.
17
             B.   For all oral offers, prior to obtaining any Billing Information from the
18
     consumer:
19
                  1.     Clearly and Conspicuously disclose the information contained in
20   Subsection II.B; and
21                2.     Obtain affirmative unambiguous express oral confirmation that the
22   consumer: a) consents to being Charged for any good or service, including providing, at
23   a minimum, the last four (4) digits of the consumer’s account number to be Charged,
24   b) understands that the transaction includes a Negative Option Feature, and
25   c) understands the specific affirmative steps the consumer must take to prevent or stop
26   further Charges.
27                                                 9
28                                                                         STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1           For transactions conducted through Telemarketing, Stipulating Defendants shall
 2   maintain for three (3) years from the date of each transaction an unedited voice recording
 3   of the entire transaction, including the prescribed statements set out in Subsection III.B.
 4   Each recording must be retrievable by date and by the consumer’s name, telephone
 5   number, or Billing Information, and must be provided upon request to the consumer, the
 6   consumer’s bank, or any law enforcement entity.
 7     IV.        SIMPLE MECHANISM TO CANCEL NEGATIVE OPTION FEATURE
 8           IT IS FURTHER ORDERED that Stipulating Defendants, Stipulating
 9   Defendants’ officers, agents, employees, attorneys, and all other persons in active
10   concert or participation with any of them, who receive actual notice of this Order,

11   whether acting directly or indirectly, in connection with promoting or offering for sale
     any good or service with a Negative Option Feature, are permanently restrained and
12
     enjoined from failing to provide a simple mechanism for the consumer to: (1) avoid
13
     being Charged, or Charged an increased amount, for the good or service and (2)
14
     immediately stop any recurring Charges. Such mechanism must not be difficult, costly,
15
     confusing, or time consuming, and must be at least as simple as the mechanism the
16
     consumer used to initiate the Charge(s). In addition:
17
             A.     For consumers who entered into the agreement to purchase a good or service
18
     including a Negative Option Feature over the Internet or through other web-based
19
     applications or services, Stipulating Defendant must provide a mechanism, accessible
20   over the Internet or through such other web-based application or service that consumers
21   can easily use to cancel the product or service and to immediately stop all further
22   Charges.
23           B.     For consumers who entered into the agreement to purchase a good or service
24   including a Negative Option Feature through an oral offer and acceptance, Stipulating
25   Defendants must maintain a telephone number and a postal address that consumers can
26   easily use to cancel the product or service and to immediately stop all further Charges.
27                                                10
28                                                                          STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1   Stipulating Defendants must assure that all calls to this telephone number shall be
 2   answered during normal business hours and that mail to the postal address is retrieved
 3   regularly.
 4                  V.     PREAUTHORIZED ELECTRONIC FUND TRANSFERS
 5             IT IS FURTHER ORDERED that Stipulating Defendants, their officers, agents,
 6   employees, and attorneys, and all other persons in active concert or participation with any
 7   of them, who receive actual notice of this Order, whether acting directly or indirectly, in
 8   connection with promoting or offering for sale any good or service, are permanently
 9   restrained and enjoined from:
10             A.    Failing to timely obtain written authorization signed or similarly

11   authenticated by the consumer for any Preauthorized Electronic Fund Transfer from a
     consumer’s account before initiating any Preauthorized Electronic Fund Transfer; or
12
               B.    Failing to timely provide the consumer a copy of a valid written
13
     authorization signed or similarly authenticated by the consumer for any Preauthorized
14
     Electronic Fund Transfer.
15
                     VI.    MONETARY JUDGMENT AND PARTIAL SUSPENSION
16
               IT IS FURTHER ORDERED that:
17
               A.    Judgment in the amount of $123,095,438.18 is entered in favor of the
18
     Commission against Stipulating Defendants, jointly and severally, as equitable monetary
19
     relief.
20             B.    Stipulating Defendants are ordered to pay to the Commission $3,027,388.36,
21   which, as Stipulating Defendants stipulate, their undersigned counsel holds in escrow for
22   no purpose other than payment to the Commission. Such payment must be made within 7
23   days of entry of this Order by electronic fund transfer in accordance with instructions
24   previously provided by a representative of the Commission. Upon such payment, the
25   remainder of the judgment is suspended, subject to the Subsections below.
26   ///
27                                                  11
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                          18 cv 1388 LAB
 1         C.     The Commission’s agreement to the suspension of part of the judgment is
 2   expressly premised upon the truthfulness, accuracy, and completeness of Stipulating
 3   Defendants’ sworn financial statements and related documents (collectively, “financial
 4   representations”) submitted to the Commission, namely:
 5                1.     Devin Keer’s September 3, 2018, sworn Financial Statement of
 6   Individual Defendant, including attachments;
 7                2.     Hardwire Interactive Inc.’s July 23, 2018, sworn Corporate Financial
 8   Disclosure Form, including attachments; and
 9                3.     Global Northern Trading Limited’s March 19, 2019, sworn Corporate
10   Financial Disclosure Form, including attachments.

11         D.     The suspension of the judgment will be lifted as to any Stipulating
     Defendant if, upon motion by the Commission, the Court finds that the Stipulating
12
     Defendant failed to disclose any material asset, materially misstated the value of any
13
     asset, or made any other material misstatement or omission in the financial
14
     representations identified above.
15
           E.     If the suspension of the judgment is lifted, the judgment becomes
16
     immediately due as to that Stipulating Defendant in the amount specified in Subsection A
17
     above, which the parties stipulate only for purposes of this Section represents the
18
     consumer injury alleged in the Complaint, less any payment previously made pursuant to
19
     this Section, plus interest computed from the date of entry of this Order.
20         F.     Stipulating Defendants relinquish dominion and all legal and equitable right,
21   title, and interest in all assets transferred pursuant to this Order, and all assets held by the
22   Receiver, and may not seek the return of any assets.
23         G.     The facts alleged in the Complaint will be taken as true, without further
24   proof, in any subsequent civil litigation by or on behalf of the Commission, including in a
25   proceeding to enforce its rights to any payment or monetary judgment pursuant to this
26   Order, such as a nondischargeability complaint in any bankruptcy case.
27                                                  12
28                                                                             STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                         18 cv 1388 LAB
 1         H.     The facts alleged in the Complaint establish all elements necessary to sustain
 2   an action by the Commission pursuant to Section 523(a)(2)(A) of the Bankruptcy Code,
 3   11 U.S.C. § 523(a)(2)(A), and this Order will have collateral estoppel effect for such
 4   purposes.
 5         I.     Stipulating Defendants acknowledge that their Taxpayer Identification
 6   Numbers (Social Security Numbers or Employer Identification Numbers), which
 7   Stipulating Defendants must submit to the Commission, may be used for collecting and
 8   reporting on any delinquent amount arising out of this Order, in accordance with 31
 9   U.S.C. § 7701.
10         J.     All money paid to the Commission pursuant to this Order may be deposited

11   into a fund administered by the Commission or its designee to be used for equitable
     relief, including consumer redress and any attendant expenses for the administration of
12
     any redress fund. If a representative of the Commission decides that direct redress to
13
     consumers is wholly or partially impracticable or money remains after redress is
14
     completed the Commission may apply any remaining money for such other equitable
15
     relief (including consumer information remedies) as it determines to be reasonably
16
     related to Defendants’ practices alleged in the Complaint. Any money not used for such
17
     equitable relief is to be deposited to the U.S. Treasury as disgorgement. Stipulating
18
     Defendants have no right to challenge any actions the Commission or its representatives
19
     may take pursuant to this Subsection.
20                             VII. CUSTOMER INFORMATION
21         IT IS FURTHER ORDERED that Stipulating Defendants, their officers, agents,
22   employees, and attorneys, and all other persons in active concert or participation with any
23   of them, who receive actual notice of this Order, are permanently restrained and enjoined
24   from directly or indirectly:
25         A.     Failing to provide sufficient customer information to enable the Commission
26   to efficiently administer consumer redress. Stipulating Defendants represent that they
27                                               13
28                                                                        STIPULATED ORDER FOR
                                                PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                    18 cv 1388 LAB
 1   have provided this redress information to the Commission. If a representative of the
 2   Commission requests in writing any information related to redress, Stipulating
 3   Defendants must provide it, in the form prescribed by the Commission, within 14 days.
 4         B.     Disclosing, using, or benefitting from customer information, including the
 5   name, address, telephone number, email address, social security number, other
 6   identifying information, or any data that enables access to a customer’s account
 7   (including a credit card, bank account, or other financial account), that any Defendant
 8   obtained prior to entry of this Order in connection online transactions promoting or
 9   offering for sale any good or service with a Negative Option Feature; and
10         C.     Failing to destroy such customer information in all forms in their possession,

11   custody, or control within 30 days after receipt of written direction to do so from a
     representative of the Commission.
12
           Provided, however, that customer information need not be disposed of, and may be
13
     disclosed, to the extent requested by a government agency or required by law, regulation,
14
     or court order.
15
                                      VIII. COOPERATION
16
           IT IS FURTHER ORDERED that Stipulating Defendants must fully cooperate
17
     with representatives of the Commission in this case and in any investigation related to or
18
     associated with the transactions or the occurrences that are the subject of the Complaint.
19
     Stipulating Defendants must provide truthful and complete information, evidence, and
20   testimony. Stipulating Individual Defendant must appear and Stipulating Corporate
21   Defendants must cause their officers, employees, representatives, or agents to appear
22   (including telephonically or by video) for interviews, discovery, hearings, trials, and any
23   other proceedings that a Commission representative may reasonably request upon 5 days
24   written notice, or other reasonable notice, at such times as a Commission representative
25   may designate, without the service of a subpoena. Stipulating Defendants agree that
26   ///
27                                                14
28                                                                         STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   depositions will be conducted in accordance with the Federal Rules of Civil Procedure
 2   and that a U.S. court reporter will administer any oath.
 3                            IX.   RECEIVERSHIP TERMINATION
 4         IT IS FURTHER ORDERED that the appointment of the Receiver over the
 5   Stipulating Corporate Defendants pursuant to Section XVI. of the Preliminary Injunction
 6   is hereby continued as modified by this Section.
 7         A.     Within 7 days after entry of this Order, the Receiver shall transfer
 8   $4,000,000 to the Commission from the funds previously transferred in this matter
 9   pursuant to the TRO and the Preliminary Injunction, by wire transfer pursuant to
10   directions provided by counsel for the Commission, or as otherwise agreed to in writing

11   by counsel for the Commission.
           B.     The Receiver is directed and authorized to accomplish the following within
12
     (90) days after entry of this Order, but any party or the Receiver may request that the
13
     Court extend the Receiver’s term for good cause:
14
                  1.    Complete the process of taking custody, control, and possession of all
15
     assets located in the United States of Hardwire Receivership Defendants, pursuant to
16
     Section XVII.B. of the Preliminary Injunction;
17
                  2.    Complete the liquidation of all assets located in the United States of
18
     Hardwire Receivership Defendants;
19
                  3.    Prepare and submit a report describing the Receiver’s activities
20   pursuant to this Order, and a final application for compensation and expenses; and
21                4.    Distribute to Plaintiff any remaining liquid assets at the conclusion of
22   the Receiver’s duties.
23         C.     Upon completion of above tasks, the duties of the receivership as to the
24   Stipulating Corporate Defendants shall terminate.
25         Provided, however, this provision shall in no way effect the Receiver’s duties with
26   respect to any Defendant over which the Receiver has authority pursuant to the
27                                               15
28                                                                         STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   Preliminary Injunction other than the Stipulating Corporate Defendants, and, specifically,
 2   shall in no way affect the duties of the Receiver with respect to Defendants Triangle
 3   Media Corporation and Jasper Rain Marketing LLC.
 4                         X.     DISSOLUTION OF ASSET FREEZE
 5         IT IS FURTHER ORDERED that the freeze on assets of Stipulating Defendants
 6   imposed pursuant to the Temporary Restraining Order entered on June 29, 2018 (Dkt.
 7   #11) and the Preliminary Injunction entered on August 25, 2018 (Dkt. #75) is modified to
 8   permit the payments and other transfers identified in Section VI above. The freeze on the
 9   Stipulating Corporate Defendants’ assets shall remain in effect until such time as the
10   Receiver receives payment of all Court-approved fees and expenses of the Receiver and

11   the Receiver is discharged pursuant to Section IX of this Order. Upon completion of all
     payments and other obligations identified in Sections VI and IX, the asset freeze is
12
     dissolved as to Stipulating Defendants. A financial institution shall be entitled to rely
13
     upon a letter from a representative of the Commission stating that the freeze on a
14
     Stipulating Defendant’s assets has been lifted.
15
                            XI.    ORDER ACKNOWLEDGEMENTS
16
           IT IS FURTHER ORDERED that Stipulating Defendants obtain
17
     acknowledgments of receipt of this Order:
18
           A.     Each Stipulating Defendant, within 7 days of entry of this Order, must
19
     submit to the Commission an acknowledgment of receipt of this Order sworn under
20   penalty of perjury.
21         B.     For 3 years after entry of this Order, Stipulating Individual Defendant for
22   any business that such Defendant, individually or collectively with any other Defendants,
23   is the majority owner or controls directly or indirectly, and Stipulating Corporate
24   Defendant, must deliver a copy of this Order to: (1) all principals, officers, directors, and
25   LLC managers and members; (2) all employees having managerial responsibilities for
26   conduct related to the subject matter of the Order and all agents and representatives who
27                                                16
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1   participate in conduct related to the subject matter of the Order; and (3) any business
 2   entity resulting from any change in structure as set forth in the Section titled Compliance
 3   Reporting. Delivery must occur within 7 days of entry of this Order for current
 4   personnel. For all others, delivery must occur before they assume their responsibilities.
 5         C.     From each individual or entity to which a Stipulating Defendant delivered a
 6   copy of this Order, that Stipulating Defendant must obtain, within 30 days, a signed and
 7   dated acknowledgment of receipt of this Order.
 8                             XII. COMPLIANCE REPORTING
 9         IT IS FURTHER ORDERED that Stipulating Defendants make timely
10   submissions to the Commission:

11         A.     One year after entry of this Order, each Stipulating Defendant must submit a
     compliance report, sworn under penalty of perjury.
12
                  1.    Each Stipulating Defendant must: (a) identify the primary physical,
13
     postal, and email address and telephone number, as designated points of contact, which
14
     representatives of the Commission may use to communicate with Stipulating Defendant;
15
     (b) identify all of that Stipulating Defendant’s businesses by all of their names, telephone
16
     numbers, and physical, postal, email, and Internet addresses; (c) describe the activities of
17
     each business, including the goods and services offered, the means of advertising,
18
     marketing, and sales, and the involvement of any other Defendant (which Stipulating
19
     Individual Defendant must describe if he knows or should know due to his own
20   involvement); (d) describe in detail whether and how that Stipulating Defendant is in
21   compliance with each Section of this Order; and (e) provide a copy of each Order
22   Acknowledgment obtained pursuant to this Order, unless previously submitted to the
23   Commission.
24                2.    Additionally, Stipulating Individual Defendant must: (a) identify all
25   telephone numbers and all physical, postal, email and Internet addresses, including all
26   residences; (b) identify all business activities, including any business for which
27                                                17
28                                                                          STIPULATED ORDER FOR
                                                 PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
 1   Stipulating Individual Defendant performs services whether as an employee or otherwise
 2   and any entity in which Stipulating Individual Defendant has any ownership interest; and
 3   (c) describe in detail Stipulating Individual Defendant’s involvement in each such
 4   business, including title, role, responsibilities, participation, authority, control, and any
 5   ownership;
 6         B.     For 10 years after entry of this Order, each Stipulating Defendant must
 7   submit a compliance notice, sworn under penalty of perjury, within 14 days of any
 8   change in the following:
 9                1.     Each Stipulating Defendant must report any change in: (a) any
10   designated point of contact; or (b) the structure of Stipulating Corporate Defendant or any

11   entity that Stipulating Defendant has any ownership interest in or controls directly or
     indirectly that may affect compliance obligations arising under this Order, including:
12
     creation, merger, sale, or dissolution of the entity or any subsidiary, parent, or affiliate
13
     that engages in any acts or practices subject to this Order.
14
                  2.     Additionally, Stipulating Individual Defendant must report any
15
     change in: (a) name, including aliases or fictitious name, or residence address; or (b) title
16
     or role in any business activity, including any business for which Stipulating Individual
17
     Defendant performs services whether as an employee or otherwise and any entity in
18
     which Stipulating Individual Defendant has any ownership interest, and identify the
19
     name, physical address, and any Internet address of the business or entity.
20         C.     Each Stipulating Defendant must submit to the Commission notice of the
21   filing of any bankruptcy petition, insolvency proceeding, or similar proceeding by or
22   against such Stipulating Defendant within 14 days of its filing.
23         D.     Any submission to the Commission required by this Order to be sworn under
24   penalty of perjury must be true and accurate and comply with 28 U.S.C. § 1746, such as
25   by concluding: “I declare under penalty of perjury under the laws of the United States of
26   ///
27                                                 18
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                        18 cv 1388 LAB
 1   America that the foregoing is true and correct. Executed on:               ” and supplying
 2   the date, signatory’s full name, title (if applicable), and signature.
 3         E.     Unless otherwise directed by a Commission representative in writing, all
 4   submissions to the Commission pursuant to this Order must be emailed to
 5   DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service) to: Associate
 6   Director for Enforcement, Bureau of Consumer Protection, Federal Trade Commission,
 7   600 Pennsylvania Avenue NW, Washington, DC 20580. The subject line must begin:
 8   FTC v. Triangle Media Corporation, et al., FTC Matter No. X180035.
 9                                   XIII.      RECORDKEEPING
10         IT IS FURTHER ORDERED that Stipulating Defendants must create certain

11   records for 10 years after entry of the Order, and retain each such record for 5 years.
     Specifically, Stipulating Corporate Defendant and Stipulating Individual Defendant for
12
     any business that Stipulating Individual Defendant, individually or collectively with any
13
     other Defendants, is a majority owner or controls directly or indirectly, must create and
14
     retain the following records:
15
           A.     Accounting records showing the revenues from all goods or services sold;
16
           B.     Personnel records showing, for each person providing services, whether as
17
     an employee or otherwise, that person’s: name; addresses; telephone numbers; job title or
18
     position; dates of service; and (if applicable) the reason for termination;
19
           C.     Records of all consumer complaints and refund requests, whether received
20   directly or indirectly, such as through a third party, and any response;
21         D.     All records necessary to demonstrate full compliance with each provision of
22   this Order, including all submissions to the Commission;
23         E.     A copy of each unique advertisement or other marketing material.
24                            XIV.       COMPLIANCE MONITORING
25         IT IS FURTHER ORDERED that, for the purpose of monitoring Stipulating
26   Defendants’ compliance with this Order, including the financial representations upon
27                                                 19
28                                                                            STIPULATED ORDER FOR
                                                   PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                      18 cv 1388 LAB
 1   which part of the judgment was suspended and any failure to transfer assets as required
 2   by this Order:
 3         A.     Within 14 days of receipt of a written request from a representative of the
 4   Commission, each Stipulating Defendant must: submit additional compliance reports or
 5   other requested information, which must be sworn under penalty of perjury; appear for
 6   depositions; and produce documents for inspection and copying. The Commission is also
 7   authorized to obtain discovery, without further leave of court, using any of the procedures
 8   prescribed by Federal Rules of Civil Procedure 29, 30 (including telephonic and video
 9   depositions), 31, 33, 34, 36, 45, and 69.
10         B.     For matters concerning this Order, the Commission is authorized to

11   communicate directly with each Stipulating Defendant. Stipulating Defendants must
     permit representatives of the Commission to interview any employee or other person
12
     affiliated with any Defendant who has agreed to such an interview. The person
13
     interviewed may have counsel present.
14
           C.     The Commission may use all other lawful means, including posing, through
15
     its representatives as consumers, suppliers, or other individuals or entities, to Stipulating
16
     Defendants or any individual or entity affiliated with Stipulating Defendants, without the
17
     necessity of identification or prior notice. Nothing in this Order limits the Commission’s
18
     lawful use of compulsory process, pursuant to Sections 9 and 20 of the FTC Act, 15
19
     U.S.C. §§ 49, 57b-1.
20         D.     Upon written request from a representative of the Commission, any
21   consumer reporting agency must furnish consumer reports concerning Stipulating
22   Individual Defendant, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15
23   U.S.C. § 1681b(a)(1).
24   ///
25   ///
26   ///
27                                                20
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                       18 cv 1388 LAB
 1                          XV.      RETENTION OF JURISDICTION
 2         IT IS FURTHER ORDERED that [Magistrate Judge Linda Lopez shall] retain
 3   jurisdiction of this matter for purposes of construction, modification, and enforcement of
 4   this Order. [The Court will administratively close the case 30 days after the Receiver’s
 5   duties are terminated, as described in Section IX. Any party may request that the Court
 6   reopen the case upon a showing of good cause.]
 7
 8         SO ORDERED this 29th day of May, 2019.
 9
10
11
                                                  Honorable Larry Alan Burns
12
                                                  Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                               21
28                                                                        STIPULATED ORDER FOR
                                                PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                    18 cv 1388 LAB
 1   permit representatives of the Commission to interview any employee or other person
 2   affiliated with any Defendant who has agreed to such an interview. The person
 3   interviewed may have counsel present.
 4         C.     The Commission may use all other lawful means, including posing, through
 5   its representatives as consumers, suppliers, or other individuals or entities, to Stipulating
 6   Defendants or any individual or entity affiliated with Stipulating Defendants, without the
 7   necessity of identification or prior notice. Nothing in this Order limits the Commission’s
 8   lawful use of compulsory process, pursuant to Sections 9 and 20 of the FTC Act, 15
 9   U.S.C. §§ 49, 57b-1.
10         D.     Upon written request from a representative of the Commission, any

11   consumer reporting agency must furnish consumer reports concerning Stipulating

12   Individual Defendant, pursuant to Section 604(1) of the Fair Credit Reporting Act, 15
     U.S.C. § 1681b(a)(1).
13
                             XV.       RETENTION OF JURISDICTION
14
           IT IS FURTHER ORDERED that this Court retain jurisdiction of this matter for
15
     purposes of construction, modification, and enforcement of this Order.
16
           SO ORDERED this ____ day of ____________________, 2019.
17
18
19
20                                                  Honorable Larry Alan Burns
21                                                  United States District Judge
22
     SO STIPULATED AND AGREED:
23
24
     FEDERAL TRADE COMMISSION
25
26
27                                                 20
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                       18 cv 1388 LAB
     1
 2

 3
   Federal Trade Commission, Midwest Region
 4
   230 S. Dearborn Street, Suite 3030
 5 Chicago, Illinois 60604
   312.960.5634
 6
   sgordon@ftc.gov
 7 mwemz@ftc.gov
   Attorneys for Plaintiff
 8
   Federal Trade Commission
 9
10       FOR STIPULATING DEFENDANTS:
11
12                                                  Date:   March 19, 2019

13       Ari N. Rothman
         Witt W. Chang
14       Venable LLP
15       2049 Century Park East, Suite 2300
         Los Angeles, CA 90067
16       anrothman@venable.com
17       wwchang@venable.com
         310.229.9900
18
19       and

20       Gerald S. Sachs
21       Stephen R. Freeland
         600 Massachusetts Ave., NW
22       Washington, D.C. 20001
23       gssachs@venab le. com
         srfreeland@venable.com
24       202 .344.4000
25       Attorneys for Hardwire Interactive Inc. and Devin Keer

26
27                                                 21
28                                                                           STIPULATED ORDER FOR
                                                  PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                                     18 cv 1388 LAB
1                                               Date:   3 -{ ?-If
 2 Karl S. Kronenberger
   KRONENBERGER ROSENFELD, LLP
 3    150 Post Street, Ste. 520
 4    San Francisco, CA 94108
      karl@krintemetlaw.com
 5    415.955.1155
 6
      Attorneys for Global Northern Trading Limited
 7
 8    STIPULATINGDEFENDANTS:
 9
 10                                             Date: _ _ _ _ _ __
      Hardwire Interactive Inc. by
11    Devin Keer, Director
12
13
14               hem Trading Limited by
      Charlie Argue, Director
15
16
                                                Date: - - - - - - -
17    Devin Keer, individually
18
19
20
21
22
23
24
25
26
27                                             22
28                                                                  STIPULATED ORDER FOR
                                              PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                             18   CV   1388 LAB
 1                                             Date:
 2   Karl S. Kronenberger
     KRONENBERGER ROSENFELD, LLP
 3   150 Post Street, Ste. 520
 4   San Francisco, CA 94108
     karl@krinternetlaw.com
 5   415.955.1155
 6
     Attorneys for Global Northern Trading Limited
 7
 8   STIPULATING DEFENDANTS:

 9
10
11
     ~ =----
     Hardwire Interactive Inc. by
     Devin Keer, Director
                                               Date:   19 March 2019




12
13                                             Date:
14   Global Northern Trading Limited by
     Charlie Argue, Director
15
16
                                               Date:   19 March 2019

17   Devin Keer, individually
18
19
20
21
22
23
24
25
26
27                                            22
28                                                                     STIPULATED ORDER FOR
                                             PERMANENT INJUNCTION AND MONETARY JUDGMENT
                                                                               18 cv 1388 LAB
